DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

	Applicant’s cancellation of claim 15, amendment of claim 1, 12, in the paper of 1/31/2022, is acknowledged.  Applicants' arguments filed on 1/31/2022, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 4-9, 11-16, 19, 22, 30-33 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election without traverse of Group 1, claims 1, 2, 4-9, 11-16, 19 and 22, in the paper of 3/26/2021, is acknowledged.  
Applicant's election without traverse of following Species: Species Group 1): SEQ ID No: 15; Species Group 2): WQKTX; Species Group 3): SEQ ID No: 62; Species Group 4): LDFRS, in the paper of 3/26/2021, is acknowledged.  
s 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 4-9, 11-16, 19, 22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 1/31/2022.

The rejection of claims 1, 2, 4-9, 11-16, 19, 22 are rejected under 35 U.S.C. 112, first paragraph, based on lack of enablement is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 1/31/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 4, 6, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourn et al. (US Patent No. 8,481,685) and Uniprot-P61875(DPOL_PYRFU), June 2004.
	Bourn et al. teach the creation of modified DNA polymerases containing amino acid alterations based on mutations identified in directed evolution experiments to select enzymes that are better suited for applications in recombinant DNA technologies, including enzymes which have altered enzyme activity, fidelity, processivity, elongation rate, stability, or solubility. Bourn et al. teach modified DNA polymerases, including a chimeric family B DNA polymerase Kofu with a number of substitution mutations including R765I (see Table 1 and supporting text).
Thus Bourn et al. teach a thermophilic DNA polymerase comprising a family B catalytic domain having an amino acid sequence in which the position corresponding to position 379 of SEQ ID NO:6 is a neutral amino acid.  It is also noted that the chimeric family B DNA polymerase (Kofu, SEQ ID NO:16) taught by Bourn et al. has at least 90% sequence identity to the catalytic domain sequence of SEQ ID NO:6.
While Bourn et al. do not teach that the taught chimeric polymerase is capable of amplifying a 2 kb target from 40 ng of human genomic DNA template in the presence of 0.2 uM heparin in a PCR, this is considered an inherent property of the taught polymerse mutant based upon the high degree of sequence homology shared between the polymerase mutant of Bourn et al. and that of instant SEQ ID NO:6.

One of skill in the art before the effective filing date would have been motivated further mutate the polymerases taught by Bourn et al., including the Pfu, Genbank D12983, BAA02362 polymerase at position R765 as a means altering enzyme activity, fidelity, processivity, elongation rate, stability, or solubility for use in applications in recombinant DNA technology.  One would have been motivated to alter those amino acid positions identified by Bourn et al. with other amino acid substitutions to access the effect on enzyme activity, fidelity, processivity, elongation rate, stability, or solubility for use in applications in recombinant DNA technology.  One would have been motivated to alter those amino acid positions identified by Bourn et al. with other amino acid substitutions to access the effect on enzyme activity, fidelity, processivity, elongation rate, stability, or solubility for use in applications in recombinant DNA technology, including all other possible amino acids such as K, E, D, Q, N, H, S, T, Y, C, M, W, A, L, F, V, P, and G to determine the effect on enzyme activity, fidelity, processivity, elongation rate, stability, or solubility.  The expectation of success is high based upon the high level of skill in the art as exemplified by the results of Bourn et al. who teach all of the necessary methodologies and materials needed.
Thus claims 1, 4, 6, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourn et al. (US Patent No. 8,481,685) and Uniprot-P61875(DPOL_PYRFU), June 2004.


Claims 7, 8, 9, 11, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourn et al. (US Patent No. 8,481,685) and Uniprot-P61875(DPOL_PYRFU), June 2004, as applied to claims 1, 4, 6, 13-14, 16  above, and further in view of Wang (US Patent No. 6,627,424).
	Bourn et al. teach the creation of modified DNA polymerases containing amino acid alterations based on mutations identified in directed evolution experiments to select enzymes that are better suited for applications in recombinant DNA technologies, including enzymes which have altered enzyme activity, fidelity, processivity, elongation rate, stability, or solubility. Bourn et al. teach modified DNA polymerases, including a chimeric family B DNA polymerase Kofu with a number of substitution mutations including R765I (see Table 1 and supporting text).
Thus Bourn et al. teach a thermophilic DNA polymerase comprising a family B catalytic domain having an amino acid sequence in which the position corresponding to position 379 of SEQ ID NO:6 is a neutral amino acid.  It is also noted that the chimeric family B DNA polymerase (Kofu, SEQ ID NO:16) taught by Bourn et al. has at least 90% sequence identity to the catalytic domain sequence of SEQ ID NO:6.
While Bourn et al. do not teach that the taught chimeric polymerase is capable of amplifying a 2 kb target from 40 ng of human genomic DNA template in the presence of 0.2 uM heparin in a PCR, this is considered an inherent property of the taught polymerse mutant based upon the high degree of sequence homology shared between the polymerase mutant of Bourn et al. and that of instant SEQ ID NO:6.
.
While Bourn et al. do not teach that the taught chimeric polymerase is capable of amplifying a 2 kb target from 40 ng of human genomic DNA template in the presence of 0.2 uM heparin in a PCR, this is considered an inherent property of the taught polymerse mutant based upon the high degree of sequence homology shared between the polymerase mutant of Bourn et al. and that of instant SEQ ID NO:6.
Wang teaches a protein comprising two heterologous domains: a sequence non-specific double-stranded nucleic acid binding domain and a DNA polymerase domain.  Wang specifically teach that the sequence non-specific double-stranded nucleic acid binding domain is a Sso7d binding domain or a Sac7d binding domain and Wang teaches that the DNA polymerase domain may be any DNA polymerase.  Wang teach that the presence of the sequence-non-specific double-stranded nucleic acid binding domain enhances the processive nature of the nucleic acid modifying domain compared to an identical protein not having a sequence-non-specific nucleic acid binding domain joined thereto.  Wang teaches the construction of a Pfu-Sso 7d fusion protein in which the sequence non-specific double-stranded nucleic acid binding domain is attached to the C-terminal of a Pfu DNA polymerase catalytic domain.
One of skill in the art before the effective filing date would have been motivated further mutate the polymerases taught by Bourn et al., including the Pfu, Genbank D12983, BAA02362 polymerase at position R765 and fuse with the sequence non-specific double-stranded nucleic acid binding domain is a Sso7d binding domain or a 
Thus, claims 7, 8, 9, 11, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourn et al. (US Patent No. 8,481,685) and Uniprot-P61875(DPOL_PYRFU), June 2004, as applied to claims 1, 4, 6, 13-14, 16  above, and further in view of Wang (US Patent No. 6,627,424).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 11-14,16, 19, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,626,383. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,626,383 drawn to a thermophilic DNA .  
Applicants has asked that this rejection be held in abeyance until the identification of otherwise allowable subject matter.
Remarks
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
3/8/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652